—Proceeding pur*649su ant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent Superintendent of Gouverneur Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Substantial evidence supports the determination finding petitioner, a prison inmate, guilty of possessing excess State property and the destruction of State property. Petitioner’s contention that a portion of the misbehavior report contained an erroneous reference to his prison cell and, therefore, the charges should be dismissed is without merit. The record as a whole adequately explains the error in the misbehavior report and establishes that it indeed was petitioner’s cell that was searched. The report was sufficient to apprise petitioner of the charges against him, and he has failed to establish that he was prejudiced by the error in the misbehavior report (see, Matter of Monge v Goord, 251 AD2d 804). Furthermore, petitioner’s claim of Hearing Officer bias is without any substantiation in the record (see, Matter of Green v McGinnis, 262 AD2d 897). We have considered petitioner’s remaining arguments and find them lacking in merit.
Cardona, P. J., Crew III, Peters, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.